 212DECISIONSOF NATIONALLABOR RELATIONS BOARDHarold F. Kidd d/b/a Value Line CompanyandUnited FurnitureWorkers of America, Local282, AFL-CIO.Case 26-CA-1145129 August 1986DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSUpon a charge filed by the Union 3 January1986, the General Counsel of the National LaborRelationsBoard issued a complaint 29 January1986 against the Company, the Respondent, alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.I Although prop-erly served copies of the charge and complaint, theCompany has failed to file an answer.On 7 March 1986 the General Counsel filed aMotion for Summary Judgment. On 11 March 1986the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. Thereafter, theCompany filed a letter (described infra) with theBoard and with the General Counsel, and the Gen-eralCounsel filed a response to the letter, urgingthat it be rejected. No other response was submit-ted.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint andamended complaint state that unless an answer isfiledwithin 10 days of service, "all the allegationsin the complaint shall be deemed to be admitted tobe true and shall be so found by the Board." Fur-ther, by telegram dated 28 February 1986, the Gen-eralCounsel notified the Company that the dead-line for filing answers to the complaint and amend-ed complaint had expired and that unless an answerwas received by 4 March 1986 a Motion for Sum-mary Judgment would be filed.On 14 March 1986 the Board, as noted previous-ly, received a handwritten letter from the Respond-ent addressed to John C. Truesdale, Executive Sec-retary.A copy of the same letter was received bythe General Counsel on 12 March 1986. The letterwas signed by the owner of the Respondent,'An amendedchargewas filed 4 February 1986 and an amended com-plaint was issued14 February 1986Harold F. Kidd, and was dated 10 March 1986.The letter reads as follows:Enclosed please find the information furnishedto the union on February 28, 1986.Attached to the letter was a copy of a handrwittenletter dated 28 February 1986 which was addressedto the Union and listed employees Larry Walls,Ruby Wilkes, Earnest Watkins, and WavyJamisonand certain dates they were assertedly "paid for va-cations." This letter was also signed by Harold F.Kidd.The General Counsel contends that the 10March letter is an apparent response to the GeneralCounsel'sMotion for Summary Judgment or is anuntimely attempt to answer the amended com-plaint.More specifically, the General Counsel con-tends that the letter should be rejected because it isnot an answer withinthemeaningof Section102.20 of the Board's Rules and Regulations be-cause it does not specifically admit, deny, or ex-plaineach allegation of the amended complaint,and in any event is untimely filed. In this lastregard the General Counsel contends that answersto the complaint and amended complaint were due11and 27 February 1986, respectively, that thedeadline for filing an answer to the amended com-plaintwas extended to 4 March 1986, and thatsince the General Counsel did not receive the sub-ject letter until 12 March 1986, after filing for sum-mary judgment, the letter cannot be considered atimely answer. We find merit in the General Coun-sel's contentions.Accordingly,we find that the Respondent'sletter is inadequateas ananswer and is untimelyfiled.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company, a sole proprietorship, manufac-tures furniture at its facilities in Arkadelphia, Ar-kansas, and Collierville, Tennessee, where it annu-ally sold and shipped from its two facilities prod-ucts,goods, and materials valued in excess of$50,000 directly to points outside the States of Ten-nessee andArkansas. The Respondent also annuallypurchased and received at the Collierville and Ar-kadelphia facilities products, goods, and materialsvalued in excess of $50,000 directly from pointsoutside the States of Tennessee and Arkansas. We281NLRB No. 31 VALUE LINE CO.find that the Companyis an employer engaged incommercewithin themeaning of Section 2(6) and(7) of the Act and that the Unionis a labor organi-zationwithin themeaning ofSection 2(5) of theAct.II.ALLEGED UNFAIR LABOR PRACTICESThe Unionis the collective-bargaining represent-ative of the employees in the following appropriateunit:All production and maintenance employeesemployed by the Respondent at its Colliervilleand Memphis, Tennessee, facilities. Excluded:All office clerical employees, guards, assistantsupervisors, assistant foremen and supervisors,as defined in the Act.The Union was certified on 20 May 1983. TheRespondent and the Union entered intoan agree-ment about 19 August 1985 which provided for thepayment of vacation pay to employees affected bythe closing of the Collierville, Tennessee facility.Since late October 1985, the Union has requestedtheRespondent to furnish documentation whichwould support the Respondent's assertion that itpaid vacation benefits to employees Wavy Jamisonand Ruby Wilkes. The information requested bytheUnion is necessary for, and relevant to, theUnion's performance of its function as the exclusivecollective-bargaining representativeof the unit.Since late October 1985, the Respondent has failedand refused to furnish the Union the requested in-formation.Also since late October 1985, the Re-spondent has failed and refused to abide by theterms of the closing agreement by failing and refus-ing to pay vacation benefits to former employeesWavy Jamison, Ruby Wilkes, Earnest Watkins, andLarry Walls.CONCLUSIONS OF LAW1.By failing and refusing since late October 1985to furnish theUnion withthe documentation it re-quested which wouldsupport theRespondent's as-sertion that it paid vacation benefits to employeesWavy Jamisonand Ruby Wilkes,such informationbeing necessaryfor, and relevantto, the Union'sperformance of its function as the exclusive collec-tive-bargaining representative of the employees inthe unit,theRespondent has engaged in unfairlaborpracticesaffecting commerce within themeaning of Section 8(a)(5) and(1) and Section 2(6)and (7) of the Act.2.By failing and refusing since late October 1985to abide by the terms of the closing agreementwhich providedfor the payment of vacation pay toemployeesaffected bythe closingof the Collier-213ville facility,and by failing and refusing to pay va-cation benefits to former employeesWavyJamison,Ruby Wilkes, Earnest Watkins,and Larry Walls,the Respondent has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) and (1)and Section 2(6) and(7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall order the Respondent to provide theUnion with the information it has requested sinceabout late October 1985, and to abide by the clos-ing agreement entered into 19 August 1985, whichprovided for payment of vacation pay to employ-ees affected by the closing of the Collierville, Ten-nessee facility, by paying vacation benefits plus in-terestas computed inFloridaSteelCorp.,231NLRB 651 (1977), to former employees Wavy Ja-mison, Ruby Wilkes, Earnest Watkins, and LarryWalls.ORDERThe National Labor Relations Board orders thatthe Respondent, Harold F. Kidd d/b/a Value LineCompany, Collierville,Tennessee, and Arkadel-phia,Arkansas, its officers, agents, successors, andassigns, shall1.Cease and desist from(a) Failing and refusing to provide the Union, onrequest,with information necessary for, and rele-vant to, the Union's performance of its function asthe exclusive collective-bargaining representativeof the bargaining unit employees.(b) Failing and refusing to abide by the terms ofthe closing agreement entered into about 19 August1985 which provided for the payment of vacationpay to employees affected by the closing of theCollierville facility.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Provide the Union with the information it hasrequested since about late October 1985 which isrelevant to its function as the exclusive representa-tive of the bargaining unit employees.(b)Abide by the terms of the closing agreemententered into 19 August 1985 and pay vacation payplus interest as provided in the "Remedy" to em- 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees affected by the closing of the Colliervillefacility.(c) Preserve and, on request,make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facility in Collierville, Tennessee,and Arkadelphia, Arkansas, copies of the attachednotice marked "Appendix."2 Copies of the notice,on forms provided by the Regional Director forRegion 26,after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted.Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.8 If thisOrder isenforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading"Posted byOrderof the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail and refuse to provide theUnion, on request, with information necessary for,and relevant to, the Union's performance of itsfunction as the exclusive collective-bargaining rep-resentative of the bargaining unit employees.WE WILL NOT fail and refuse to abide by theterms of the closing agreement entered into about19 August 1985 which provided for the payment ofvacation pay to employees affected by the closingof the Collierville facility.We will not in any like or relatedmanner inter-fere with, restrain, or coerce you in the exercise ofthe rights guaranteed you by Section 7 of the Act.WE WILL provide the Union with the informa-tion it has requested since about late October 1985which is relevant to its function as the exclusiverepresentative of the bargaining unit employees.WE WILL abide by the terms of the closingagreement entered into 19 August 1985 and pay va-cation pay plus interest to employees affected bythe closing of the Collierville facility.HAROLD F. KIDD D/B/A VALUELINE COMPANY